     Case 1:07-mc-00489-PLF-GMH Document 956 Filed 04/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 In re RAIL FREIGHT FUEL SURCHARGE
 ANTITRUST LITIGATION
                                                         MDL No. 1869
                                                         Miscellaneous No. 07-0489 (PLF/GMH)
 This Document Relates To:

 ALL DIRECT PURCHASER CASES


                                             ORDER

       IT IS HEREBY ORDERED this 29th day of April, 2020, that all operative deadlines

relating to expert discovery are extended as follows:

 Date        Event
 Sept. 1,    Plaintiffs serve supplemental expert reports. Defendants serve report on topics
 2020        previously covered by Linda Morgan. Parties serve any appropriate updates to
             relevant discovery responses.
 Oct. 15,    Complete expert depositions.
 2020
 Dec. 15,    Response expert reports due.
 2020
 Feb. 4,     Complete response expert depositions.
 2021
 March 4,    Reply expert reports, if any, due.
 2021
 April 15,   Complete reply expert depositions and close of expert discovery.
 2021

                                                                           Digitally signed by G.
SO ORDERED.                                                                Michael Harvey
                                                                           Date: 2020.04.29
                                                                           09:39:12 -04'00'
                                                        ___________________________________
                                                        G. MICHAEL HARVEY
                                                        UNITED STATES MAGISTRATE JUDGE

DATE: April 29, 2020
